COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-08-227-CV
 
 
$2,764.00 CURRENT MONEY                                                APPELLANT
OF
THE UNITED STATES AND
VARIOUS
PERSONAL PROPERTY
 
                                                   V.
 
THE STATE OF TEXAS                                                            APPELLEE
 
 
                                              ------------
 
             FROM
THE 16TH DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




David Barela is attempting to
appeal a post-answer default judgment of property forfeiture dated April 2,
2007.  Barela did not file his notice of
appeal until May 28, 2008, over a year after the date of the judgment.  Because appellant did not file any motions
that would have extended the appellate deadlines, his notice of appeal was due
May 2, 2007.[2]  See Tex.
R. App. P. 26.1(a).
On July 1, 2008, we notified
appellant of our concern that we might not have jurisdiction over the appeal
and informed him that unless he or any party desiring to continue the appeal
filed with this court a response on or before July 11, 2008 showing a reasonable
explanation for the late filing of the notice of appeal, this appeal would be
dismissed for want of jurisdiction.  See
Tex. R. App. P. 42.3(a),
44.3.  The State filed a motion to
dismiss on July 2, 2008.  Appellant filed
a response indicating that he received timely notice of the judgment but
contending that because he was unaware of the appellate deadlines, the appeal
should be continued.
The times for filing a notice
of appeal are jurisdictional in this court, and absent a timely filed notice of
appeal or a timely filed extension request, we must dismiss the appeal.  See Tex.
R. App. P. 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997).  Because appellant=s notice of appeal was 
 
 




not timely filed, we dismiss this appeal for want
of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
                                                    

PER CURIAM
 
PANEL: 
LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
DELIVERED: August 21, 2008




[1]See Tex. R. App. P. 47.4.


[2]Appellant=s
notice of appeal is also untimely for purposes of a restricted appeal.  See Tex.
R. App. P. 26.1(c).